Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                           No. 04-21-00250-CV

IN RE WINN EXPLORATION COMPANY, INC., C.A. Winn Family Enterprises, Ltd., Tom
    C. Winn Family Enterprises, Ltd., & Southern Winn Family Enterprises, Ltd., Relators

                                           Original Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: July 21, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           Relators have filed a petition for writ of mandamus. We have the power to issue writs of

mandamus when “agreeable to the principles of law regulating those writs.” TEX. GOV’T CODE

§ 22.221(b). For mandamus, a relator has the burden to file a petition and record showing “the trial

court abused its discretion and that no adequate appellate remedy exists.” In re H.E.B. Grocery

Co., 492 S.W.3d 300, 302 (Tex. 2016) (orig. proceeding) (per curiam). Having reviewed the

petition and the record, we conclude relators have not satisfied this burden. Accordingly, we deny

the petition. See TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2020CI16177 pending in the 73rd Judicial District Court, Bexar County,
Texas, the Honorable Angelica Jimenez presiding.